NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3664-19

CHARLES J. KRAUT,

          Plaintiff-Appellant,

v.

ERICA F. DIGIOVANNI,

          Defendant-Respondent.


                   Submitted March 1, 2021 – Decided April 21, 2021

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-5384-19.

                   Alfred J. Petit-Clair, Jr., attorney for appellant.

                   Miriam R. Rubin, attorney for respondent.

PER CURIAM

          Plaintiff brought this suit against defendant for personal injuries he

sustained in a motor vehicle accident. At the time, plaintiff was driving a Ford

Econoline Wagon that was titled to him in New Jersey but not registered or
insured. Because plaintiff had not insured the vehicle, defendant moved for

summary judgment, asserting plaintiff was precluded from pursuing his claims

for economic and non-economic damages under N.J.S.A. 39:6A-4.5.

      In opposing the motion, plaintiff presented several arguments: (1) he was

not the owner of the vehicle; (2) the wagon was not a "motor vehicle" as defined

under N.J.S.A. 39:6A-2(a); and (3) he thought his employer had insured the

vehicle.   Therefore, plaintiff argued he was exempt from the strictures of

N.J.S.A. 39:6A-4.5.

      The trial court granted summary judgment. The May 8, 2020 order stated:

"If . . . [p]laintiff can provide proof that the vehicle actually was insured, the

[c]ourt will entertain a motion to vacate this order."

      On appeal, plaintiff renews his arguments. Because the trial court did not

give any reasons for its decision as required under Rule 1:7-4(a), we are

constrained to vacate the order and remand for further proceedings.

      Rule 1:7-4(a) states that a trial judge "shall, by an opinion or memorandum

decision, either written or oral, find the facts and state [his or her] conclusions

of law thereon in all actions tried without a jury . . . ." "The rule requires specific

findings of fact and conclusions of law." Pressler & Verniero, Current N.J.




                                                                                A-3664-19
                                          2
Court Rules, cmt. 1 on R. 1:7-4 (2018). See also R. 4:46-2(c) ("The court shall

find the facts and state its conclusions in accordance with R. 1:7-4.").

      Here, defendant raised a statutory bar to plaintiff's claim for damages. In

response, plaintiff presented several arguments. The trial court did not make

any findings of fact or analysis of the applicable law to explain the grant of

summary judgment. As our Court has stated, the "[f]ailure to perform that duty

'constitutes a disservice to the litigants, the attorneys and the appellate court.'"

Curtis v. Finneran, 83 N.J. 563, 569-70 (1980) (quoting Kenwood Assocs. v.

Bd. of Adj. Englewood, 141 N.J. Super. 1, 4 (App. Div. 1976)).              "Naked

conclusions do not satisfy the purpose of R[ule] 1:7-4. Rather, the trial court

must state clearly its factual findings and correlate them with the relevant legal

conclusions." Id. at 570.

      Therefore, we vacate the order for summary judgment and remand to the

trial court to make findings of fact and conclusions of law consistent with Rule

1:7-4(a). The parties shall provide their appellate submissions to the court

within twenty days of the date of this opinion.

      Reversed, vacated and remanded. We do not retain jurisdiction.




                                                                              A-3664-19
                                         3